[Cite as State v. Sullivan, 2016-Ohio-218.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :
                                                                      No. 15AP-809
v.                                                   :              (C.P.C. No. 10CR-978)

Montie Sullivan,                                     :          (ACCELERATED CALENDAR)

                 Defendant-Appellant.                :



                                              D E C I S I O N

                                     Rendered on January 21, 2016


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellee.

                 Steven Young, Ohio Public Defender, and Stephen P.
                 Hardwick, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas

TYACK, J.
        {¶ 1} Montie Sullivan is appealing from his multiple convictions for burglary and
related offenses following his no contest pleas. He assigns a single error for our
consideration:
                 The trial court erred by denying Mr. Sullivan's motion to
                 suppress. Fourth and Fourteenth Amendments to the United
                 States Constitution; Article I, Section 14 of the Ohio
                 Constitution.

        {¶ 2} His appellate counsel clarifies the issue before us with a statement of the
issue presented for review:
No. 15AP-809                                                                            2

              Does the good faith exception to the exclusionary rule apply to
              warrantless GPS searches conducted before the United States
              Supreme Court issued United State v Jones?

       {¶ 3} This case has an extended history with different courts reaching different
results as to the question of whether Sullivan's motion to suppress evidence should have
been granted. The trial court initially sustained the motion to suppress evidence based
upon the decision of the United States Supreme Court in United States v. Jones,
__U.S.__, 132 S.Ct. 945 (2012). A panel of this appellate court affirmed the ruling of the
trial court, but the Supreme Court of Ohio in turn reversed our decision in State v.
Sullivan, 141 Ohio St.3d 1419, 2014-Ohio-5567.
       {¶ 4} The Supreme Court of Ohio did not direct the trial court to overrule the
motion to suppress, but remanded the case to the trial court to apply its ruling in State v.
Johnson, 141 Ohio St.3d 136, 2014-Ohio-5021. In Johnson, the Supreme Court of Ohio
ruled that the good-faith exception to the exclusionary rule crafted by the United States
Supreme Court in other Fourth Amendment situations should apply to searches which are
based on GPS searches conducted before Jones was decided.
       {¶ 5} We are not in a position to overrule the Supreme Court of Ohio. Thus, we
must follow Johnson until such time as the Supreme Court of Ohio reverses itself or until
the Supreme Court of the United States decides that Johnson was wrongly decided.
       {¶ 6} As a result, we must overrule the sole assignment of error and affirm the
ruling of the trial court. We do so rule.
                                                                      Judgment affirmed.


                             KLATT and BRUNNER, JJ., concur.

                                    ________________